 



EXHIBIT 10.13
Imation Corp. 2005 Stock Incentive Plan
Restricted Stock Award Agreement
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of
«GrantDt» is between Imation Corp., a Delaware corporation (the “Company”), and
«Name», a non-employee Director of the Company (the “Participant”), pursuant to
and subject to the terms and conditions of the Imation Corp. 2005 Stock
Incentive Plan (the “Plan”).
     The Company desires to award to the Participant a number of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Plan. The purpose of this Agreement is to evidence the terms and
conditions of an award of restricted stock granted to the Participant under the
Plan.
     Accordingly, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and the Participant hereby agree
as follows:
Section 1. Award of Restricted Stock.
     Effective «GrantDt» (the “Effective Date”), the Company granted to the
Participant a restricted stock award of «GrantDt»(«GrantDt») shares of Common
Stock (the “Shares”), subject to the terms and conditions set forth in this
Agreement and in accordance with the terms of the Plan (the “Restricted Stock
Award”).
Section 2. Rights with Respect to the Shares.
     (a) Stockholder Rights. With respect to the Shares, the Participant shall
be entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement.
     (b) Dividends. As a condition to receiving the Shares under the Plan, the
Participant hereby agrees to defer the receipt of dividends paid on the Shares.
Cash dividends or other cash distributions paid with respect to the Shares prior
to the date or dates the Shares vest shall be subject to the same restrictions,
terms and conditions as the Shares to which they relate, shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary, and shall be forfeited in the event that the Shares with respect to
which the dividends were paid are forfeited.
     (c) Issuance of Shares. The Company shall cause the Shares to be issued in
the Participant’s name or in a nominee name on the Participant’s behalf, either
by book-entry registration or issuance of a stock certificate or certificates
evidencing the Shares, which certificate or certificates

 



--------------------------------------------------------------------------------



 



shall be held by the Secretary of the Company or the stock transfer agent or
brokerage service selected by the Secretary of the Company to provide such
services for the Plan. The Shares shall be restricted from transfer and shall be
subject to an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares. The Participant hereby agrees to the retention by the
Company of the Shares and, if a stock certificate is issued, the Participant
agrees to execute and deliver to the Company a blank stock power with respect to
the Shares as a condition to the receipt of this Restricted Stock Award. After
any Shares vest pursuant to Section 3 hereof, and following payment of the
applicable withholding taxes pursuant to Section 6 of this Agreement, the
Company shall promptly cause to be issued a certificate or certificates,
registered in the Participant’s name, evidencing such vested whole Shares (less
any Shares withheld to pay withholding taxes) and shall cause such certificate
or certificates to be delivered to the Participant free of the legend and the
stop-transfer order referenced above. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share at the time certificates evidencing the Shares are delivered to
the Participant.
Section 3. Vesting; Forfeiture.
     (a) Vesting. Subject to the terms and conditions of this Agreement, and
except as otherwise provided in Sections 3(c) and 3(d) hereof, the Shares shall
vest, and the restrictions with respect to the Shares shall lapse, on the first
anniversary of the Effective Date if the Participant serves continuously on the
Board of Directors of the Company until such vesting date.
     (b) Forfeiture. Except as otherwise provided in Sections 3(c) and 3(d)
hereof, if the Participant ceases to serve on the Board of Directors of the
Company for any reason prior to the vesting of the Shares pursuant to Section
3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.
     (c) Change of Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event of a Change of
Control, the Participant shall become immediately vested in all of the Shares,
and the restrictions with respect to the Shares shall lapse, as of the date of
the Change of Control. In the event that the provisions of this Section 3(c)
result in “payments” that are finally and conclusively determined by a court or
Internal Revenue Service proceeding to be subject to the excise tax imposed by
Section 4999 of the Code, the Company shall pay to the Participant an additional
amount such that the net amount retained by the Participant following
realization of all compensation under the Plan that resulted in such “payments,”
after allowing for the amount of such excise tax and any additional federal,
state and local income and employment taxes paid on the additional amount, shall
be equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax imposed by Section 4999 of the Code.

2



--------------------------------------------------------------------------------



 



     (d) Early Vesting. Notwithstanding the vesting and forfeiture provisions
contained in Sections 3(a) and 3(b) hereof, the participant shall become
immediately vested in all of the Shares, and the restrictions with respect to
the Shares shall lapse, upon the Participant’s death, Disability or Retirement.
Section 4. Restrictions on Transfer.
     Until the Shares vest pursuant to Section 3 hereof, neither the Shares, nor
any right with respect to the Shares under this Agreement, may be sold,
assigned, transferred, pledged, hypothecated (by operation of law or otherwise)
or otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any Affiliate of the Company.
Section 5. Distributions and Adjustments.
     (a) If any Shares vest subsequent to any change in the number or character
of the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of such Shares.
     (b) Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property distributed with respect to the
Shares prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.
Section 6. Taxes.
     (a) The Participant acknowledges that the Participant will consult with the
Participant’s personal tax adviser regarding the income tax consequences of the
grant of the Shares, payment of dividends on the Shares, the vesting of the
Shares and any other matters related to this Agreement. In order to comply with
all applicable federal, state, local or foreign income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are the Participant’s sole and absolute responsibility, are
withheld or collected from the Participant.
     (b) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect to
satisfy tax withholding obligations, if any, arising from the receipt of, or the
lapse of restrictions relating to, the Shares by

3



--------------------------------------------------------------------------------



 



(i) delivering cash, check, bank draft, money order or wire transfer payable to
the order of the Company, (ii) having the Company withhold a portion of the
Shares otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes, or (iii) delivering to the Company shares of Common Stock having
a Fair Market Value equal to the amount of such taxes. The Company will not
deliver any fractional Share but will pay, in lieu thereof, the Fair Market
Value of such fractional Share. The Participant’s election must be made on or
before the date that the amount of tax to be withheld is determined. If the
Participant does not make an election, the Company will withhold a portion of
the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes.
Section 7. Definitions.
     Terms not defined in this Agreement shall have the meanings given to them
in the Plan, and the following terms shall have the following meanings when used
in this Agreement:
     (a) “Change of Control” means any one of the following events:
               (i) the consummation of a transaction or series of related
transactions in which a person, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than the Company or a subsidiary of the Company, or
any employee benefit plan of the Company or a subsidiary of the Company,
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the Company’s then outstanding shares
of Common Stock or the combined voting power of the Company’s then outstanding
voting securities (other than in connection with a Business Combination in which
clauses (1), (2) and (3) of paragraph (a)(iii) apply); or
               (ii) individuals who, as of the Effective Date hereof, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
               (iii) the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar transaction involving the Company, a
sale or other disposition in a transaction or series of related transactions of
all or substantially all of the Company’s assets or the issuance by the Company
of its stock in connection with the acquisition of assets or stock of another
entity (each, a

4



--------------------------------------------------------------------------------



 



“Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
               (iv) approval by the stockholders of the dissolution of the
Company.
     (b) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
     (c) “Retirement” means retirement under the Imation Corp. Board Retirement
Policy or under such other circumstances determined to be retirement by the
Committee in its sole discretion.
Section 8. Governing Law.
     The internal law, and not the law of conflicts, of the State of Delaware
will govern all questions concerning the validity, construction and effect of
this Agreement.
Section 9. Plan Provisions.
     This Agreement is made under and subject to the provisions of the Plan, and
all of the provisions of the Plan are also provisions of this Agreement. If
there is a difference or conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan will govern. By signing
this Agreement, the Participant confirms that the Participant has received a
copy of the Plan and represents that the Participant is familiar with the terms
and provisions thereof, and hereby accepts this Restricted Stock Award subject
to all the terms and provisions of the Plan.

5



--------------------------------------------------------------------------------



 



Section 10. No Rights to Continue Board Service.
     Nothing herein shall be construed as giving the Participant the right to
continue to serve on the Board of Directors of the Company.
Section 11. Entire Agreement.
     This Agreement together with the Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.
Section 12. Modification.
     No change or modification of this Agreement shall be valid or binding upon
the parties unless the change or modification is in writing and signed by the
parties. Notwithstanding the preceding sentence, the Plan, this Agreement and
the Restricted Stock Award may be amended, altered, suspended, discontinued or
terminated to the extent permitted by the Plan.
Section 13. Shares Subject to Agreement.
     The Shares shall be subject to the terms and conditions of this Agreement.
Except as otherwise provided in Section 5, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the Shares. The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.
Section 14. Severability.
     In the event that any provision that is contained in the Plan or this
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Plan or this Agreement for any reason
and under any law as deemed applicable by the Committee, the invalid, illegal or
unenforceable provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or this Agreement, such provision shall be stricken as to such
jurisdiction or Shares, and the remainder of the Plan or this Agreement shall
remain in full force and effect.

6



--------------------------------------------------------------------------------



 



Section 15. Headings.
     Headings are given to the sections and subsections of this Agreement solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of this
Agreement or any provision hereof.
Section 16. Participant’s Acknowledgments.
     The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee or the Board of Directors of
the Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations.
Section 17. Parties Bound.
     The terms, provisions and agreements that are contained in this Agreement
shall apply to, be binding upon, and inure to the benefit of the parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns, subject to the limitation on assignment
expressly set forth herein. This Agreement shall have no force or effect unless
it is duly executed and delivered by the Company.
     The Company has caused this Agreement to be signed and delivered as of the
date set forth above.

              IMATION CORP.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

7